

116 HR 7484 IH: Preventing China from Exploiting COVID–19 Act
U.S. House of Representatives
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7484IN THE HOUSE OF REPRESENTATIVESJuly 2, 2020Ms. Kendra S. Horn of Oklahoma (for herself, Mrs. Murphy of Florida, Mr. Rose of New York, Mr. O'Halleran, Mr. Case, Mr. McAdams, Mr. Correa, Mr. Golden, Mr. Brindisi, Mr. Crist, and Mr. Cunningham) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo direct the Director of National Intelligence to submit to Congress a report on efforts by the People’s Republic of China to exploit the COVID–19 pandemic to advance the national security and foreign policy interests of China.1.Short titleThis Act may be cited as the Preventing China from Exploiting COVID–19 Act. 2.Report on efforts by China to exploit COVID–19 pandemic to advance national security and foreign policy interests of China(a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State, the Secretary of Defense, and the Secretary of Homeland Security, shall submit to the appropriate congressional committees, and make publicly available on the internet website of the Director, a report on efforts by the People’s Republic of China to exploit the COVID–19 pandemic to advance the national security and foreign policy interests of China in ways that undermine the interests of the United States, allies and partners of the United States, and the rules-based international order.(b)ElementsThe report under subsection (a) shall include the following:(1)An assessment of—(A)the tactics and techniques used by China to obstruct or retaliate against countries, such as Australia, that have sought a full and fair inquiry into the role of China in the emergence and spread of COVID–19; and(B)the motivations of China for undertaking such obstruction or retaliation.(2)A description of activities undertaken by China, including with respect to cyber-theft, intended to licitly or illicitly acquire information and intellectual property in the possession of non-Chinese governments and businesses relating to COVID–19 testing, treatment, and vaccines.(3)An assessment of whether the activities described under paragraph (2) violate the commitment of China under the cybersecurity agreement entered into by China and the United States in 2015 to refrain from conducting or supporting cyber-enabled economic espionage.(4)An assessment of the manner by which China seeks to advance the foreign policy interests of China by providing economic aid or medical equipment to countries adversely affected by COVID–19 and a discussion of the degree to which such aid renders recipient countries more likely to adopt positions favorable to the interests of China or detrimental to the interests of the United States.(5)An assessment of—(A)the effects of the pledged economic support by China to international organizations, such as the World Health Organization; and(B)whether, and in what manner, China uses such support to induce such organizations to take actions favorable to the interests of China or detrimental to the interests of the United States.(6)An identification of the different ways in which China is using, or may be planning to use, the global disruption and distraction associated with the COVID–19 pandemic as an opportunity to more aggressively pursue longstanding domestic and foreign policy objectives, including the objectives of China with respect to Hong Kong, Taiwan, Xinjiang, and territorial disputes.(7)An assessment of—(A)the means and methods by which China disseminates misinformation, whether overtly or covertly, about COVID–19, including on United States-based social media platforms or through other English language-based media; and(B)the motivations of China for disseminating such misinformation and a description of how the departments and agencies of the Federal Government are collaborating to track, analyze, and respond to such dissemination.(8)An overarching assessment of—(A)how the activities of China described in this subsection collectively further the national interests of China; and(B)the extent to which such activities constitute a continuation of the longstanding practices of China or are an evolution of the foreign policy behavior of China.(c)FormThe report under subsection (a) shall be submitted in unclassified form without any designation relating to dissemination control, but the report submitted to the appropriate congressional committees may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:(1)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.